IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PAUL PECINA, JR.,                          : No. 184 WAL 2020
                                           :
                    Petitioner             :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
LAW OFFICES OF JOEL SANSONE, JOEL          :
SANSONE, ESQUIRE, MASSIMO                  :
TERZIGNI, ESQUIRE,                         :
                                           :
                    Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.